[1] PLAINTIFF in error, hereinafter referred to as defendant, was convicted on two counts of selling whiskey without a license and sentenced on each to thirty days in jail, sentences to run concurrently, and fined on each $250. To review that judgment he prosecutes this writ and asks that it be made a supersedeas. He assigns six errors. Of these the second is not again mentioned; the fourth is for the court's refusal to grant a new trial; the fifth that the verdict was contrary to the law and the evidence; the sixth that the court erred in entering judgment. As we have repeatedly held the last three are no assignments. Buchanan v. Burgess, 99 Colo. 307,62 P.2d 465.
[2] 1. The first assignment is for denying a motion for a change of venue based upon the alleged prejudice of the people of the county due to the fact that defendant had formerly been convicted there of a similar offense and had been engaged in an unpopular municipal *Page 389 
incorporation activity. Such motions are addressed to the sound discretion of the court and we discern here no abuse. Andrews v. People, 33 Colo. 193, 79 P. 1031;Daugherty v. People, 78 Colo. 43, 239 P. 14.
[3] 2. The third assignment is that the judgment is unsupported by the evidence. This is a clear case of a verdict returned on conflicting testimony; the three persons who claimed to have made the purchases on the one side and defendant and his wife on the other. Under the well-settled rule we cannot disturb such a verdict.
The judgment is accordingly affirmed.
MR. JUSTICE BUTLER and MR. JUSTICE YOUNG concur.